ACCEPTED
                                                                                                                      12-15-00169CV
                                                                                                        TWELFTH COURT OF APPEALS
                                                                                                                      TYLER, TEXAS
                                                                                                                6/29/2015 3:59:08 PM
                                                                                                                       CATHY LUSK
                                                                                                                              CLERK

                                             Cope Law Firm
                                          9284 Huntington Square, Suite 100
                                          North Richland Hills. Texas 76182
                                                                                            FILED IN
                                                    (817) 498-2300                   12th COURT OF APPEALS
                                              (877) 993-3529 (toll free)                  TYLER, TEXAS
                                              (817) 581-1500 (facsimile)             6/29/2015 3:59:08 PM
 John   J.   Cope                                                                         CATHY S. LUSK
 jcope(a'coQeﬁrn1.co1n                                                                        Clerk
                                                        June 26. 2015

 Via E-File
 Clerk ofthe 12"‘ Court of Appeals
 1517 West Front Street, Suite 354
 Tyler, Texas         75702

              RE:      Court of Appeals Number: 12—15—00169—CV
                       Trial Court     Case Number: 2012A-0662

             Style:   Earl Anderson, Carrie Bell Scott, Sharon Anderson, Evance Anderson, Bill
                      Burton, Willie Mae Anderson, and JerrjyJ. Anderson (Smith) v. Robert Louis
                      Durham and Frank L.         Zellers, 11]


                               NOTICE OF ADDRESS CHANGE
       Please take notice that the address and Contact information for John               .1.   Cope attorney for
appellee is:
                      JohnJ. Cope
                      Cope Law Firm
                      9284 Huntington Square
                      Suite 100
                      North Richland Hills, Texas 76182
                      Phone: (817) 498-2300
                      Fax:   (817)581-1500
                      Email: jc0pe@copeﬁrm.com

             Please do not hesitate to Contact       me with any questions or concerns.




 .l.lC/am


 cc:          Lana Johnson    via   email: l1']atty4(matLnet